 In the Matter of MOLLY S. POMERANCE, SARAH B. STEINBERG, ANDNAOMI ESTROFF, A PARTNERSHIP, DOING BUSINESS AS LOUISVILLE SHIRTCOMPANY AND MAX ESTROFF, A. K. STEINBERG, AND A. POMERANCE, APARTNERSHIP, DOING BUSINESS AS SOUTHERN COMMISSION COMPANYandAMALGAMATED CLOTHING WORKERS OF AMERICA, CIOCase No. 10-C-1768.-Decided June 28, 1946DECISIONANDORDEROn December 6, 1945, the Trial Examiner issued his IntermediateReport in its above-entitled proceeding, finding that the respondentLouisville Shirt Company had engaged in, and was engaging in, cer-tain unfair labor practices, and recommending that it cease and desisttherefromand take certain affirmative action, as set forth in the copyof the Intermediate Report attached thereto.The Trial Examinerfurther found that the respondent Louisville Shirt Company had notengaged in other unfair labor practices alleged in the complaint andthat respondent Southern Commission Company was not an employer,within the meaning of the Act, of the employees involved in this pro-ceeding, and recommended that the complaint be dismissed in theserespects.Thereafter, exceptions to the Intermediate Report werefiled by the respondents, the Union, and counsel for the Board. Sup-porting briefs were filed by the Union and counsel for the Board.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs of all parties, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following exception,.The Trial Examiner found that Estroff's conduct on June 12 and 14,1945, constituted unlawful interference with the self-organizationrights of the employees.This finding is not based on allegations inthe complaint, which alleges that "The respondents,from on or aboutISubsequent to the issuance of the Intermediate Report, the Union and counsel for theBoard each moved to reopen the record for the purpose of receiving further evidence of theUnion'smajority representation.The motions are hereby denied69 N. L. it. B., No. 14.145701592-47-vol 69-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDJuly 9,194k5,to date . . . have urged, persuaded, threatened, andwarned their employees to refrain from joining or remaining mem-bers of the Union." (Emphasis supplied.)As stated above, theevents upon which the Trial Examiner based his finding occurred inmid-June.At the hearing, counsel for the Board clearly indicatedthat he was introducing evidence as to Estroff's conduct in June forbackground purposes and not as a basis for an unfair labor practicefinding.In view of the allegations of the complaint and the explana-tion offered by the Board's counsel at the hearing, we shall reverse theTrial Examiner's finding of unfair labor practices.Inasmuch as we have found that the respondents 8 have not engagedin unfair labor practices, we shall dismiss the complaint.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the complaint against the respondents Molly S. Pomerance,Sarah B. Steinberg, and Naomi Estroff, a partnership,doing businessas Louisville Shirt Company, Louisville, Georgia, and Max Estroff,A. K. Steinberg, and A. Pomerance, a partnership, doing business asSouthern Commission Company, Augusta, Georgia, be, and it herebyis, dismissed.INTERMEDIATE REPORTMr. Mortimer H. Freeman,for the Board.Messrs. Alexander E. Wilson, Jr.,andThomas I. Vickery,of Atlanta, Ga, forthe respondents.Mr. Carl F. AlbrechtandMrs Polly Hayden,of Nashville, Tenn, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on September 19, 1945, by AmalgamatedClothing Workers of America, affiliated with the Congress of Industrial Organi-zations, herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated September 20', 1945, against Molly S. Pom-erance, Sarah B Steinberg, and Naomi Estroff, a partnership, doing businessas Louisville Shirt Company, Louisville, Georgia, and Max Estroff, A. K. Stein-berg; and A. Pomeranee, a partnership, doing business as Southern CommissionCompany, Augusta, Georgia, herein collectively called the respondents, allegingthat the respondents, and each of them, had engaged in and were engaging inunfair labor practices affecting couunerce within the meaning of Section 8 (1),z In dismissing the complaint 'is to Southern Commission Company we do not pass uponthe Trial Examiner's finding that Southern is not an employer within themeaning of theAct, to which finding the Union and counsel tot the Board exceptedWe find it unneces-cciv to determine Southern's relationship to the employees of Louisville Shirt Compaii invow of out conclusion that no unfair labor practices have been committediEri oneously referred to in the formal papers as A J Steinberg LOUISVILLE SHIRT COMPANY147(3), and (5) and Section2 (6) and(7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and amended charge,together with notice of hearing thereon, were duly served upon each of the re-spondents and upon the UnionWith respect to the unfair labor practices, the complaint alleged in substancethat: (1) since June 10, 1945, the Union has been designated and selected asthe collective bargaining representative of the persons employed by the Louis-ville Shirt Company, herein called Louisville, in a certain appropriate unit, asevidenced by a Report on Cress-Check of the Regional Director for the TenthRegion, dated July 18, 1945, which Cross-Check was made pursuant to theterms of a written agreement dated July 10, 1945; (2) from on or about July 18,1945, each respondent has refused to bargain collectively with the Union asthe representative of the employees in said appropriate unit; (3) from on orabout July 9, 1945, each respondent has vilified, disparaged, and expressed dis-approval of the Union and has urged, persuaded, threatened, and warned theemployees of Louisville to refrain from joining or remaining members of theUnion, (4) since July 18, 1945, each respondent has refused to grant the em-ployees of Louisville in the said unit wage increases because the employees hadjoinedand assistedthe Union and because they had designated the Union astheir representative for the purposes of collectivebargaining;and (5) by theforegoing acts and conduct, each respondent has interfered with, restrained,and coerced the employees of Louisville in the rights guaranteed in Section 7of the ActOn October 1, 1945, the respondents filed a joint answer 2 denying the coin-mission of any unfair labor practicesThe answer also denied the appropriate-nessof the alleged unit, the validity of the Cross-Check agreement, the validityof the Regional Director's report thereon, and the majority status of the Unionwith respect to the employees of Louisville.Pursuant to notice, a hearing was held on November 5, 6, 7, and 8, 1945, atLouisville,Georgia. before the undersigned Trial Examiner, Howard Myers,duly designated by the Chief Trial ExaminerThe Board and the respondentswere represented by counsel , the Union by representatives.All parties partici-pated in the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues.At the conclusion of the taking of evidence, Board's counsel moved to conformthe formal papers. mcludnig the pleadings, to the proof with respect to minormatters, such as the correction of typographical errors,misspellings,and the like.The motion was granted without objectionOral argument, in which counselfor the Board and for the respondents participated, was heard at the conclusionof the taking of the evidence and is part of the recordAlthough afforded anoppoi tunity to do so. none of the parties has filed a briefUpon the entire record in the case, and from his observation of the wirnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESSES OF THE RESPONDENTSLouisville Shirt Company is a partnership composed of Molly S. Pomerance,Sarah B Steinberg, and Naomi Estroff. Its principal place of business and itsztwo plants are located in Louisville, Georgia, where it is engaged in the manu-facture of men's work clothing, men's shirts, and men's shorts.Except for a2Paragraphs I and II of the ansNer were aniended at the hearing to deny, in effect, thatLouisville is engaged in commerce, within themeaningof the Act. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract with the United States Navy,which was started and completed duringthe spring and summer of 1945, Louisville operates exclusively as a contractshops for Southern Commission Company, herein called Southern.Southernis a partnership composed of Max Estroff,A. K. Steinberg,and A. Pomerance, thehusbands of the respective partners of Louisville,and is engaged in the manu-facture, distribution,and sale of men's work clothing,men's shirts,and men'sshorts and in the sale of piece goodsDuring the past year,Southern's volumeof sales was in excess of a million dollarsThe raw materials,consisting chiefly of cotton goods and broadcloth,are pur-chased by Southern from mills located at points outside of the State of Georgiaand are transported to Augusta,Georgia, where Southern has its principal placeof business.Such raw materials as Southern wishes to use in the manufactureof men's work clothes and men's shirts and shorts,are shipped to various plantsin Georgia,including the Louisville plants.Upon completion,all finished prod-ucts are delivered by the contractors to Southern's place of business in Augustaand from that point approximately 50 percent of all the finished products isshipped to customers of Southern located outside the State of Georgia.Duringthe past 12 months,Louisville processed in excess of $250,000 worth of merchan-dise for Southern.The undersigned finds that Louisville's operations affect commerce withinthe meaning of the Act4and that Southern is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers ofAmerica, affiliatedwith the Congress ofIndustrial Organizations,is a labor organization admitting to membership em-ployees of Louisville.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionOn June 11, 1945, the Union started an organizational drive among the Louis-ville employees.On that day 66 of the then 190 employees joined the Union.The next day an additional 27 joined.The Union's campaign was the occasionfor three talks to the employees by Max Estroff,Louisville'smanager,5 on June12, 14, and 15,respectively.1.At about 12 o'clock,noon, on June 12, Estroff assembled the employees ofboth plants in the large plant d and delivered the first of the three talks. Threeformer employees,Radford, Henson, and Nora Kitchens,Cook a present em-ployee, and Estroff himself,testified as to the statements made by Estroft onthis occasion.Radford testified that Estroff said that some of the girls had3As the Board noted in theMatter of Harrisburg Children'sDress Company, 14N. L R B 1035,"Many of the manufacturers in the clothing industry avail themselves ofthe services of contract shops in the manufacture of their productThe raw materials aresuppliedby themanufacturers,who also dispose of the finished product.The intermediateprocessing,or some of it, is turned over to the contract shop on a contractual basis. It isnot unusual for a contract shop to operate exclusively on behalf of a single manufacturer "4SeeN. L R B. v Fainblatt,306 U S 601,Matter of Harrisburg Children's Dress Com-pany,14 N. L R B. 1035. See alsoN.L. R B v Stremel,141 F.(2d) 317(C. C. A 10) ;N. L. R B v Suburban Lumber Company,121 F(2d) 829(C C A. 3) ;and N. L.R B v.Gulf Pacific Service Company,116 F(2d) 852(C C A. 5)5Estroff is also an owner of a one third interest in SouthernThe plants are known as the"large plant"and the"small plant"During all the timesmaterial herein,about 165 persons were employed in the large plant and about 25 in thesmall plant. LOUISVILLE SHIRT COMPANY149shown him some little blue cards' and had asked him if they should sign them;that he had replied that they could sign those cards if they desired, because itwas no business of his, but that he was not going to join the Union ; that ifthe employees joined the Union they would be compelled to strike and that hewould not tolerate strikes.Henson testified that Estroff told the employeesthat he would not operate under a union ; that he would not tolerate being dictatedto ; that he would split up the factory and move to the Carolinas; and that if"there were 20 girls that wanted to operate ender the same conditions he wouldleave 20 machines" for them to operate and move the others elsewhere.NoraKitchens testified that Estroff :told all the girls to come up to the front where they could hear what he hadto saySaid he wasn't going to say anything for or against the Union, butliewould be the last one to sign for a union; before he did sign and bedictated to by a Union he would move his plant to Carolina, but if therewere as many as 20 girls that wanted to work in an open shop there wouldbe machines left in Louisville for those girls.Cook testified that Estroff said :...he wasn't for or against the Union, but that he would not operateunder a union. Before he would operate under a union he would close histactory down and move the machines to Carolina, but if there was as manyas 20 that wanted to work just like they had been working that he wouldleave the machines for them to work . . . He said that if we wantedto know how the boys in the service felt about a strike to write and askthem.Estroff testified that, after asking the employees to listen attentively to what hewas about to say, he told them :...my reasonfor makingthis talk this morning is that some of Youhave asked me whether "I can join the Union"-or whether "You want meto sign this card," "couldn't we get a raise without signing the card" . . .Iwant it distinctly understood that those of you who are expecting me touphold the Union is in for a bad disappointment. I want it also under-stood that those of you who are expecting me to low rate Unions,you, too, arein for a bad disappointment. I then said the rumor is going around thatif youjoin a unionyou will be-that you can't be fired and ifyouare firedwe will have to pay you your salary while you are fired and give you yourjob back. I says, don't believe this rumor. I don't believe there is any lawin the world that can make a man pay a fired employee.Iwant to talk to you all on the freedom to work. You, have aright to work anywhere and under any conditions you see fit. You canwork with the Union or without a union. To be perfectly frank with youI don't know anything about one, and you don't know anything about them.Now, I am not going to work with a union I said you people have knownthat I have been trying to get someone to take my place here so I will nothave anything to do with a union. That is up to you people. I went onfarther and said that if this factory could not operate with a union anditmade it prohibitive-I don't know whether I used that exact expression ;but it is the essence of it-and that we could not operate that I didn't seeany reason why we couldn't move this factory to another town.However,any of you people who want to work with us, that is one of those freedoms.YThe Union's membership application cards are referred to in the record as "blue cards." 150DECISIONSOF NATIONALLABOR RELATIONS BOARDYou are welcome to do it.With as many as 20 of you this factory willoperate.Estroff explained at the hearing that the significance of the number "20" wasthat it was impracticable to use a smaller number of employees in manufac-turing the type of garment made by Louisville.2.On June 14, Estroff again assembled the employeesAt this meeting, hehanded to each employee a slip reading as follows :Date----------------This is to certify that I am willing to work for Louisville Shirt Companyin an open shop as I have been doing in the pastSigned---------------------------------Estroff testified that before he handed the slips to the employees he explainedhis purpose as follows :...Now, the Union has a card . . . And I said this (Union) card, they(the Union) claim [that] when they have 80% of these cards signed that youpeople would be in the Union . . . And I said I won't have any way of know-ing if they have 80%. I said I don't believe it takes that many, that Idon't know anything about unions, but 51% is the way I have heard it.I says I don't have any way of knowing whether they have this 51% ornot, and I have prepareda slip which I called a white slip of paper . . .I read it . . I want it distinctly understood that it isn't compulsory foryou to sign one of these I want it also understood that no one in here musttake one from my hand when I offer it to them. That no one is going tooffer you these but me I don't want anyone accused of working for aunion in this building.I am goingto hand this out myselfYou do not haveto return these today. If you want to, it is all right. You can send them inin two weeks, three weeks, six weeks. You can mail them inTake themhome and think of it.Before you send them in, be sure that you are satisfied.And my purpose in doing that, which I explained to them, was to knowif they had 51%.Radford testified that at that meeting Estroff stated that if 51 percent of theemployees did not sign the slips he would close the plant the following week ;that it would remain closed indefinitely ; and that if, and when, lie decided toreopen the plant he would write letters to those who had signed the slips to reportfor work and would write to those who had not signed that they might returnto work "if they cared to come back under the same conditions " Nora Kitchenstestified that Estroff threatened to close the plant that night if 51 percent of theemployees did not sign the slips, keep it closed indefinitely, and "the ones thatsigned the slips would be written to come back to work as usual and the onesthat did not sign the slips could come back if they wished to " Cook's testimony,with respect to this meeting, is in substantial accord with Radford's.In the opinion of the undersigned, there is no substantial contradiction betweenEstroff's own recollection of what he said to the employees on June 12 and 14,and that of the witnesses who heard his statements. It was inevitable that theemployees would retain a more vivid recollection of the warnings that Estroffconveyed than of the confused and contradictoryassuranceswith which heattempted to balance them.His speeches were made in the context of and withreference to the pendingorganizational campaignand were addressed to em-ployees assembled at Louisville's order, inLouisville's plant, and on Louisville'stime.They unmistakably conveyed Estroff's disapproval of theunionization LOUISVILLE SHIRT COMPANY151of the employees," coupled with a warning as to adverse economic consequencesfor the employees if the organizational efforts were successful.Estroff made itclear that he would not work with a union and intended to limit production atLouisville to any practicable minimum that would restrict employment to non-union employees' and to move the business to "Carolina" if necessary to avoiddealing with any union.The testimony of Radford,Henson,Nora Kitchens, andCook, hereinabove recited, makes clear that the employees so understood Estroff'sremarks and Estroff's own testimony as to what he said to them permits of noother reasonable interpretation 10The distribution of the slips upon which the employees were to go on recordin approval of an "open shop" was, notwithstanding Estroff's explanation thathis purpose was only to determine whether the Union had a majority in theplant, in itself unlawful under the Act," equivalent, as the employees interpretedthe situation, to presenting them v ith a choice between joining the Union andbeingunemployed or staying outside the Union and remaining employed.3.On June 15, the employees were again assembled and Estroff then read tothem the text of a carefully prepared statement of his position.The statementwas uncoercive in nature and the Board has made no issue as to its propriety.The statement does not, however, either retract the warnings previously conveyedor neutralize their effect.Estroff's June 12 and June 14 statements incorporated threats and warningswhich were coercive in nature and were so understood by those to whom theywere addressed.Made by a responsible representative of the respondent Louis-ville, they were official comunications of Louisville's attitude and intent.Becauseof their coercive significance they were not privileged under the constitutionalright of free speech preserved under the First Amendment.12 The undersignedconcludes that by Estroff's statements threatening to limit employment at Louis-ville to non-union employees and to move the business of the respondent Louisvilleto another locality if the employees at Louisville persisted in organizing theLouisville plant, and by attempting to poll said employees with reference to their"WillieKitchenstestified without contradiction that on thenight of June13, VirginiaHardin, bookkeeperfor Louisville, relayed tohim a message from Estroffto tell theUnion'sOrganizer to stay away from the plantThe undersignedcreditsKitchens'testimony.The incident was not explainedand isthereforesignificant evidence as toEstroff'sattitude toward organization of Louisville's employees.0In this connection Estroffused the term "open shop" rather than "non-union."At thetime thathe addressed the employees they were in processof organization and no issueof "closed shop" or"union shop"had arisen,so far as the record discloses.The under-signed concludesthat Estroff used the term "open shop"as a synonym for "unorganizedshop" and that theemployeesso understood.10Evidencingthe effect of Estroff's speech of June 12 on themindsof the employees,the recordshows that within a half hour afterward,Johnson, one of the employees,requested the Union's organizerto return to her theapplicationcard thatshe had signedthe day before.The record further shows thatsimilar requestswere made by otheremployeesnot identified11SeeMatterof The AmericanSteel Scraper Company, 29N.L. R. B. 939, where theBoard said,regardingthe activitiesof that respondentwhich were similar toEstroff's:"The pollingof the employees under therespondent's auspices at a time when the Unionwas maintainingthat it represented a majorityof them was not conducive to a freechoice onthe part ofthe employeesand forcibly indicated to them therespondent's reluc-tance to dealwith the Union " (See casescited thereinin footnotes 7 and 8.)12Obviously the latitudeallowed inNL. R. B v Virginia Electric f Power Company,314 U S 469, andN. L R B.v. American Tube BendingCo., 134F (2d) 993,(C. C. A. 2),cert denied320 U. S.768, as to employer's freedom of speech would not apply to a situationinvolving coercive elements as exist here. In the instant case, there were "intimations ofreprisal"against those employeeswho favoredunions.In the cited cases, as the respectiveCourts carefully pointed out,that element was entirely lacking 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDattitude toward the Union, the respondent Louisville interferred with,restrained,and coerced its employees in the exercise of the rights ensured in Section 7 ofthe Act."B. The alleged refusal to bargain collectivelyBy letter, dated June 13, the Union informed Estroff that it represented themajority of Louisville's production and maintenance employees, requested recog-nition asbargaining representative, and asked that he meet with representativesof the Union on June 20 for the purpose of discussing a collectivebargainingcontract."On June 15,16 Estroff telegraphed the Union as follows :...WILL DISCUSS DETAILS OF YOUR LETTER WITH OWNER[S]OF FACTORY OVER WEEKEND NONE OF THEM LIVE IN LOUISVILLETHEREFORE IMPOSSIBLE TO GIVE ANSWER TODAY STOP WILL AD-VISE LATER AS TO THEIR POSITION IN THIS MATTER.That same day, June 15, the Union filed with the Regional Office of the Boardat Atlanta, a Petition for Certification and Investigation of Representatives.10The Regional Director wrote Louisville that day that the petition had been filed.This letter 17 summarized the Board'sprocedure pertaining to representationcases; suggested that Louisville enter into a written consent election agreementto determine the question of representation; requested certain information re-garding Louisville's interstate business transactions;requested an alphabeticallist of its employees showing the job classification of each employee ; asked forLouisville's position relative to the alleged appropriate unit ; and advised Louis-ville that Field Examiner William V. George was handling the matter.On June 21, the Union withdrew its Petition for Certification and Investigationof Representatives and filed a charge 1e which alleged, among other things, thatLouisville had violated Section 8 (1), (3), and (5) of the Act, in that Louisvillehad discriminatorily discharged Willie Kitchens, had refused to bargain collec-11SeeN. L. R B. v. M E. Blatt Co,143 F. (2d) 268 (C C. A. 3), cert. denied 323 U S.774,Elastic Stop Nut Corp. v. N. L R B,142 F. (2d) 371 (C. C. A. 8),cert. denied 323U. S. 722 ;N. L. RB. V. Laister-Kau,ffmann AircraftCorp.,144 F. (2d) 9 (C C. A. 8) ;N. L. R B. v. Trojan Powder Co.,135 F.(2d) 337(C C A. 3),cert. denied 320 U S. 768;N. L. It. B. v. Federbush,121 F. (2d) 954, 957 (C. C. A. 2);N. L. R. B. v. Griswold Mfg.Co, 106 F. (2d) 713, 722 (C. C. A. 3) ; NL. R B. v. Falk Corporation,102 F. (2d) 383,389 (C.C. A 7), aff'd 308 U. S.453;N. L. R. B v.Link-Belt Company,311 U S 584, 600;Matter of A. J. Showalter Company,64 N. L. R B. 573. CfThomas v. Collins,323 U. S.516.14The complaint alleged that all the Louisville employees,excluding office,clerical, andsupervisory employees,constitute a unit appropriate for the purposes of collective bargain-ing.The respondents' answer put in issue the appropriateness of the unit for the reason,among others,"that no determination of such unit has been made by" the BoardThrough-out the negotiations between the respondents,the Board,and the Union,the respondentsdid not question the appropriateness of the alleged unit. It will be assumed for the pur-poses of this case,and the undersigned finds,that Louisville's production and maintenanceemployees,exclusive of office and clerical employees and supervisory employees with au-thority to hire, promote,discharge,discipline,or otherwise effect changes in the status ofemployees or effectively recommend such action,constitute a unit appropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (b) of the Act.16The Union's letter of June 13 was written in,and mailed from, Nashville,Tennessee,and was not received by Estroff until June 15, after he had made his speech to theemployees.16Case No 10-R-1527.11Estroff's brother died on June 16. Estroff was not at the plant that dayOn June 17,his secretary brought the letter to Augusta,Georgia,where he was at the time.The letterstated that a copy of the Act was enclosed therein, but it is clear from the record thatEstroff did not see a copy of the Act prior to June 23.Is Case No.10-C-1742. LOUISVILLE SHIRT COMPANY153Livelywith the Union, and that Estroff had made anti-union speeches to theemployees.Meanwhile on June 18, Estroff had asked A. K. Steinberg to go to the RegionalOffice at Atlanta to arrange for a consent election agreement. Steinberg came tothe Regional Office on June 22He was informed that the matter was in thehands of MortimerH Freeman, an attorney on the Board's Regional staff.Freeman told him of the charge that had been filed and that there could be noelection with the charge pending.Steinberg told Freeman that he had come onEstroff's behalf to discuss the question of an election and knew nothing of thematters referred to in the charge, and suggested that Freeman talk to Estroff bylong distance telephone.Freeman agreed and Steinberg then called Estroff atAugusta, and after a brief explanation of the purpose of the call, handed thetelephone to Freeman who suggested that Estroff come to Atlanta to discuss thesituationwith him.Estroff, who is of the Jewish faith, was in seclusion at the time, in observanceof the ritual period of mourning for the death of his brother.He met Freemanin Atlanta by appointment on July 6. In the course of their conference Freemansent for Albrecht, a representative of the Union, and a tentative settlement wasarrangedwhereby the Union was to drop the charge filed and the respondentLouisville was to sign an agreement to determine the question of representationby a cross-check of union membership cards against the Louisville's pay roll.Freeman either gave to Estroff at the time or mailed to him that eveningseveral copiesof the proposed agreement for a Cross-Check. Estroff, aftersecuringthe requisite authority, signed four copies of the agreement, whichhe mailedtoFreeman on July 9. On July 10, the agreement was signed byAlbrecht on behalf of the Union and approved by theRegionalDirector of theBoard, and the Regional Director thereupon permitted the Union to with-draw, without prejudice, the charge filed in Case No. 10-C-1742.On or about July 13, George checked the Union's membership application cardsagainst the names appearing on Louisville's pay roll of June 13 and informedthe Regional Director that the Union had submitted 103 signed cards and thatthe pay roll showed that there were 190 persons in the agreed unit in Louisville'semploy on June13.Later that day, theRegionalDirector mailed to Louisvillea notice reading asfollows:NOTICEThe Agreement for Cross-Check appearing below has been executed insettlement of a question concerning representation arising under the Na-tional Labor Relations Act.The Cross-Check has been made pursuant tosuch agreement and it appears therefrom that the Union has been designatedby a majority of the employees within the Unit.PLEASE TAKE NOTICE that unless cause to the contrary is shown tothe undersigned Regional Director on or before five (5) days from the datehereof, he will issue a Report on Cross-Check finding that the Union has beendesignated and selected as the exclusive representative of the employees inthe Unit, which will constitute complete and final disposition of the questionconcerning representation.19On July 17, Albrecht wrote toEstroffenclosing three copies of a proposedcollective bargaining agreement and requesting, among other things, that Louis-villefix a date to discuss the proposed agreement with representatives of theUnion."Pursuant to the Cross-Check Agreement,this notice was to be posted by Louisville for5 consecutive daysEstroff admitted that the notice was not posted. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about July 18, the Regional Director sent the parties a Report on Cross-Check, dated the same day, which stated that of the 190 persons in the agreedunit, 103 of them had designated the Union as their collective bargaining rep-resentative.On July 19, Estroff wrote Albrecht acknowledging receipt of his letter of the17th and informing Albrecht that the owners of Louisville would not returnfrom their vacations until the middle of August at which time Estroff wouldtake up Albrecht's letter with them.On July 21, Albrecht telegraphed Estroffdemanding that the wages of the employees be raised immediately or that hearrange to meet with the Union on July 23, to discuss the matter. On July 23,Estroff replied by telegram that he had no authority to comply with Albrecht'srequest.The same day, Albrecht telegraphed John White, who had becomeLouisville's manager on July 9, as follows :AS THE OFFICIAL REPRESENTATIVES OF ALL YOUR EMPLOYEESWE REQUEST THAT WAGES BE INCREASED TEN OR FIFTEENCENTS PER HOUR IMMEDIATELY ALSO THAT NOTICES BE POSTEDIN THE PLANT WHERE EVERYBODY CAN SEE THEM STATING THEAMOUNT OF INCREASE AS BEING AGREED TO BETWEEN THECOMPANY AND THE UNION PENDING NEGOTIATION WITH THEUNION ON ITS COMPLETE DEMANDS AS CONTAINED IN ITS CON-TACT (sic) PROPOSAL AND LETTER OF JULY 17TH. ALSO SENDINGUS A COPY OF SUCH NOTICE. AWAITING YOUR REPLYOn July 27, White replied, "Officials have not given me authority to act in[this]matter."On August 1, Albrecht again wrote Estroff demanding, in effect, that thewages of the employees be raised without further delay and that Louisvillefixa date for a bargaining conference.Estroff by letter dated August 3,20informed Albrecht that he had discussed with the owners of Louisville thevarious letters and telegrams Albrecht had sent him, "including the conversa-tions which we have had regarding" the Union's efforts to organize the Louisvilleemployees ; that the owners had decided to protest the Regional Director's Reporton Cross-Check and had so notified the Board ; that the owners seriouslyquestioned the Union's majority status and for that reason Louisville wouldnot bargain collectively with the Union until the question of representation hadbeen determined by a Board conducted election.The letter reads in part asfollows :While we were discussing the matter of an election with the Board, youfiled all kinds of charges against us, apparently, in an effort to force usto recognize your Union without an election.We have been threatenedand coerced at every turn, and our rights do not seem to have been givenany consideration whatever . . .The same day, August 3, Estroff wrote to the Regional Office, enclosing a copyof his letter of August 3 to Albrecht.Freeman, by letter dated August 6,acknowledged receipt of Estroff's letter, which had requested, according to therecitals in Freeman's letter, "the opportunity to file a protest to the cross-check . . . and asking that [an] election be held to determine proof of theunion'smajority."Freeman advised Louisville that its protest to the Cross-Check was untimely, and that since the Regional Director's report conclusivelyshowed that the Union represented the majority of the Louisville employees, noelection would be necessary.Freeman's letter concludes as follows20A copy of this letter was sent to the Board's Atlanta office. LOUISVILLE SHIRT COMPANY155It has reached my attention that theunion is allegingthat the companyis refusing to recognize it as the bargaining representative of your employeesand a copy of Mr. Estroff's letter, dated August3, signifies such failure andrefusal to bargainwith the union. I regret that the companyhas seenht to take such a stand after my personal efforts were extended to obviatethe necessity of litigation.I trust that you will avail yourself of my offeronce again to avoid unnecessary litigation by visiting this office and discuss-ing the matter with me in the hopes of avoiding litigationand bringingabout an amicablesettlement between the parties involved.On August 10, Mrs. Pomerance wrote Freemanas follows :This will acknowledge receipt of your letter of August 6th.We are perfectly willing to accept your offer to visit your officeand discussthismatter with you further.At the present time, Mr. Max Estroff, ourManager, is out of town, but if you will suggest a convenienttime for himto see you within the next week or ten days,he will arrange to do so.On August 14, the Union filed the charge in this proceedingalleging, amongother things, that Louisville had discriminatorily discharged Willie Kitchens,had refusedto bargain collectively with the Union,and that Estroff had madecertain anti-union statementsOn August 17, Freeman replied to Mrs. Pomerance's letter of August 10, asfollows :Mr. Estroff may confer with me at his convenience any time within thenext ten days.Formal charges have been docketed in this office whereby the Unionalleges the Company's failure and refusal to bargain.Unless your Companyisready and willing to recognize the Union as the collective bargainingagent, which fact was established as a result of the cross check, it is doubtfulthat anything could be accomplished by Mr. Estroff's visit since the matterhas already progressed to the threshold of litigation.Mrs. Pomerance answered this letter on August 21 saying :I have your letter of August 17, 1945 with reference to Case No. 10-C-1768.If you have definitely made up your mind to litigate this matter, I donot see where any useful purpose could be accomplished by having Mr. Estrofftalk with you. If you have not definitely made up your mind and you thinka useful purpose could be accomplished by a conference, he will be glad togo to Atlanta to see you.On August 25, George wrote Mrs Pomerance as follows :Your letters of August 3 and August 21 addressed to Mr. Freeman of thisoffice have been brought to my attention.I shall be glad to meet with Mr. Estroff or any other representative ofyour organization for the purpose of discussing and considering the basisfor your protests of the results of the Agreement for Cross-Check in CaseNo. 10-R-1547Will you please have your representative advise me when I may expecthim in Atlanta.On August 30, Estroff advised George that he would call on him on Septem-ber 5.When Estroff, accompanied by Steinberg, appeared at George's office on Septem-ber 5, George asked them why they had come to Atlanta. Estroff replied, "I am 156DECISIONSOF NATIONALLABOR RELATIONS BOARDup here for just one purpose. I want an election.Miss Hayden" has told methat I was entitled to an election, and that is the only fair way I know to provethat my employees want to unionize." George then said, "something differentthan that brought you to Atlanta," and when Estroff insisted that he had come toAtlanta only to talk about an election George said, according to Estroff's credibletestimony, "Well, that is just out."At some stage of the conference between Estroff, Steinberg, and George, theywere joined by Freeman.The conference proved inconclusive and the complaintin this proceding was subsequently issued.It having been found that the unit alleged in the complaint is appropriate,there remains for consideration (1) the question whether the Union representeda majority in said unit during the times material herein and (2) whether, as therespondents contend, Estroff was induced to sign the Cross-Check agreement asa result of duress and coercion by Board Attorney Freeman.The only affirmative evidence tending to show the Union's majority status isthe finding of the Regional Director on the basis of the report made to him byGeorge as to the result of the Cross-Check.The Report of the Regional Directorstates that on June 13, there were 190 employees in the appropriate unit andthat the Union had submitted 103 signed membership application cards.How-ever, Hayden, the Union's representative in charge of organizing the Louisvilleemployees, testified as to the total number of application cards received duringthe campaign as follows :By Mr. FREEMAN :Q. Does your record show how many cards you received dated on June11, 1945? 22A. Yes.Q.How many?A. Sixty-six.Q.When did you receive some more cards?A. On Tuesday, June 12thQ.How many did you get on Tuesday, June 12th'A. I got 12 plus 15.Q. That is 27.Do you remember what time of the day you received them?A. I received 12 of the cards around 1: 00 o'clock in the afternoon.Afterwork-it must have been after 6: 00, Mr. Kitchens gave me 15 more.Q.Did you receive any cards after that?A. One or two.Q. You had 103 cards signed by the night of June 12th. Is that correct?A. If that is what it adds up to."Q. You said 66, 15 and 12. Is that right?A. Yes that is right.Q. Did you get any more cards after June 13th?A. Not until about a week later, I gotone or two cards.I don't rememberthe exact dates because I don't have the record of it. Just one or two thatI got signed.21Hayden was the Union's representative in chargeof the organizational drive at Louis-ville.22This was the date the Union beganits organizational efforts.No cards were datedprior to June 11.23 It is to be noted that it adds up to only 93,ratherthan 103. LOUISVILLE SHIRT COMPANYQ. You are positive by June 13th you had 103 signed cards?A. Yes157Normally, of course, the figures on the Regional Director's Report on Card-Check would, oin view of the future in timely fashion to dispute them, be con-sidered conclusive?`But there are circumstances in this case which impel theundersigned to conclude that it would not be just to follow that principle here.Among these circumstances are the following : (1) Hayden was most specificin her testimony (given in rebuttal on questioning by Attorney Freeman) that66 cards were received the first day and 27 the next, or a total of 9.3; thereaftershe received but "one or two" additional cards; (2) taking these figures in theiraspect most favorable to the Union there were no more than 95 cards altogether,which figure fails of a majority; (3) Freeman twice during the hearing mis-takenly assumed that 66 plus 27 was 103; (4) as a result of the nature of Free-man'squestionsat the hearing, Hayden was led into the same error; (5) FieldExaminer George, who was present at the hearing during Hayden's testimonyas to the figures, and who testified immediately following Hayden, was notinterrogated by Freeman as to the terror though, he himself has made the Card-Check; (6) absent any explanation at the hearing, it must be found, under thecircumstances here present, that a similar error was made in the Card-Check,and that this error was reflected in the Regional Director's report thereon.Itwould be grossly unfair, under the circumstances of this record, to base afinding of majority solely on this report in the face of the evidence, elicited bythe questions of the Board's representative at the hearing, that the report reflectsclear and unmistakable error in the figuringItmust be found, therefore, thatthe necessary majority has not been proven.In view of this finding it is deemed unnecessary, in this proceeding, to resolvethe claim that Estroff was induced to sign the Card-Check agreement by duressand coercion assertedly practiced by Attorney Freeman.The undersigned finds that the record does not establish that at the timesmaterial to the issues herein the Union had been designated and selected as thecollectivebargainingrepresentative of Louisville's employees in the appropriateunit.The undersigned therefore finds that the respondent Louisville has nottailed and refused to bargain collectively with the Union as alleged in the com-plaint.Accordingly, the undersigned will recommend the allegations of the com-plaint thatrespondentLouisville violated Section 8 (5) of the Act in refusing tobargain collectively with the Union be dismissed.C The olleg(di iolationof Section 8 (3) of the ActThe complaint alleged that the respondents failed and refused to grant wageincreases to the employees constituting the appropriate unit because the saidemployees had joined and assisted the Union and had designated it as their col-lective bargaining representativeThe answer denies this allegation.The record discloses that on July 13, John White, who, as found above, hadbecame Louisville's manager on July 9, announced to the employees that hewas going to apply to the Naitonal War Labor Board fit permission to raise theirwages 10 cents an hour, as he believed their wages were too low, and that thenew rates would, if allowed, become effective from the beginning of the nextpay-ioll periodOn July 17, Albrecht wrote Estroff protesting White's announce-14AttorneyFreeman later in oral argument at the end of the hearing,again repeated theerrorhe assumedthat66 and 27 totalled 103 although the undersigned at this point indi-cated thatthe total was 93.The Report merely givesthe 103 figure,with no breakdown. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.The Union had, however, prior to White's announcement demanded thatthe wages be increased 10 or 15 cents per hour ' It appears from Estroff'stestimony, which the undersigned credits, that White had made the announce-ment without authorization by Louisville.Nothing further was done by Louis-ville after the receipt of Albrecht's letter until the middle of September, whenthe wages were increased 10 cents an hour, retroactive to July 19.About a weekprior to the date that the increases in pay were made effective, Freeman advisedEstroff that he was preparing a complaint alleging that Louisville's failure togrant the employees the increases in pay demanded by the Union was an unfairlabor practice and that if they allegation should be sustained Louisville would bealready liable for some $15,000 to $18,000 in back pay from July 18, the date whenthe Regional Director had certified the Union as the collective bargaining repre-sentative.Upon Estroff's inquiry as to whether lie could increase wages withoutthe consent of the National War Labor Board, Freeman declined to advise himand told him to consult a lawyer.Estroff then sought legal advice and was toldthat the prior restrictions on wage increases had been modified and that Louis-ville could increase wages, provided Louisville did not increase selling prices.The undersigned concludes that the entire record does not support the allega-tion that the respondents failed and refused to grant a wage increase to theLouisville employees because they had joined and assisted the Union or had desig-nated it as their representative for collective bargaining and will thereforerecommend that the said allegation of the complaint be dismissed 27D. Theallegedinterference, restraint, and coercionBoard's counsel contended at the hearing that by permitting employee Johnsonin July 1945 to circulate and obtain signatures on a petition headedWe the undersigned doNOT[want] a UnionWe [want] our cards back that we signedon company time and property, the respondents violated Section 8 (1) of theAct.The record does not support this contentionThere is no evidence thatthe respondents, or any of them, inspired or sponsored the petitionor encouragedits circulation.By permitting the circulation of the petition the respondentsdid not discriminate against the Union for they permitted the Union's adherentson company time and property to circulate, and obtain signatures to, the Union'smembership application cards.The credible evidence, moreover, clearly showsthat ever since the Louisville plant has been in existence, the employees havebeen permittedto circulate petitionsof many kinds.Ruby Snider testified that on August 22, the first day of her employment withLouisville, she and her sister-in-law, who also started to work for Louisvillethat day, were called into Estroft's office and that he told them "he had the28Albrecht's protest was based on the theory that White should not have made the an-nouncement without first consulting the Union.27At the hearing,Board's counsel contended that the respondents had discriminatorilygranted wage increases to the employees of Waynesboro Garment Company, where em-ployees were not attempting to organize and refused to grant a wage increase at Louisvillebecause the Louisville employees had joined and assisted the Union.The record does notsupport this contention.The record shows that Waynesboro Garment Company, which islocated in the town of Waynesboro, Georgia, and about 25 miles from Louisville, is a part-nership composed of Estroff'swife,as trustee for their two minor children,StanfordPomerance(son of A Pomerance),and Steinberg'swife, as trustee for their two minorchildren, and that a wage increase was given to the employees sometimes prior to August 7,1945The record is silent,however, regarding the circumstances under which the in-creases were given,whether they were put into effect prior to or after the Union started itsorganizational drive at Louisville, and the amount thereof. LOUISVILLE SHIRT COMPANY159work there to help the people around, and says his girls might not be gettingwhat they should, but that he would see that they got it later and he said thatthem that fooled with the Union [might] be sorry later on." Estroff in effectdenied making the above quoted statement.The undersigned credits Estroff'sdenial.Snider further testified that during the first week of her employment withLouisville, Forelady Fambrough asked her if she had been a member of the unionat the plant where she was employed immediately prior to her employment byLouisville.Fambrough, while not specifically denying that she had asked Sniderabout her former union affiliations,"' testified, and the undersigned credits hertestimony, that she never discussed unions with any non-supervisory employeefor the reason that Estroff had instructed her the previous June to refrain fromdiscussing unions with any employeeThe undersigned finds that Fambrough didnot ask Snider whether she had been a member of a union at her previous placeof employment.E. Southern and its relationship with LouisvilleLouisville Shirt Company was incorporated in 1940, and the stockholders wereMax Estroff, A. Pomerance, and A K. Steinberg.' In May, 1942, the corpora-tionwas dissolved and a partnership composed of Estroff, Pomerance, andSteinberg took over the assets of the corporation.On December 28, 1942, theinterests held by Estroff, Pomerance, and Steinberg were transferred by them totheir respective wives for a legal consideration.Southern denied that it controls the labor policies of Louisville.Estroff main-tained that only when he was the paid manager of Louisville did he control thelabor policies of Louisville and that as such paid manager he was Louisville'srepresentative and not Southern's.He admitted, however, that after the Unionbegan its organization campaign he continued to handle the labor policies eventhough White was the manager of Louisville so because he considered the "unionbusiness" his "baby" and wanted to handle the matter to its conclusion.Despitethe fact that the evidence also shows that when the Waynesboro Garment Com-pany's plant started operations in 1943, Steinberg and Estroff sent certain Louis-ville employees to that plant for a short period ; that these employees werereturned to Louisville when Steinberg, who at that time was the paid managerof the Waynesboro plant, had no further need for their services; and that WillieKitchens was hired by Louisville after being interviewed by Steinberg, theundersigned is convinced, and finds, that the record does not support the allega-tion of the complaint that Southern controls the labor policies of Louisville orparticipated in the unfair labor practices which were committed by Louisville 81Except for the fact that Louisville acts as a contractor for Southern, the twopartnerships are separate and distinctThe undersigned finds that SouthernCommission Company is not an employer, within themeaning ofthe Act, of theemployees involved in this proceeding and will recommend that the complaintbe dismissed as to it.zs Snider was called by the Board as a rebuttal witness.29These are the persons who own and operate Southern.The office and warehouse ofSouthern is located at Augusta,Georgia,which is about 48 miles from Louisville.Hayden,the Union's organizer,testified,and the undersigned finds,that the Union has not attemptedto organize the employees of Southern nor is it the Union's present intention to organizethem80White was Louisville's manager from July 9 to October 31, 1945.31 SeeThe Press Co,Inc., v. N. L. R. B.,118 F (2d) 937(App. D C.) ;N. L. R. B V.Hearst,102 F.(2d) 658(C C. A. 9);Bethlehem Steel Co. v. N L. R. B.,120 F.(2d) 641(AppD C) , N. L. R. B. v. Condenser Corp,128 F. (2d) 67 (C C. A. 3). 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent Louisville, set forth in Section III A above,occurring in connection with the operations of the respondent Louisville, de-scribed in Section I above, have a close, intmate and substantial relation to trade,traffic and commerce between the several States and such of them as have beenfound to be unfair labor practices tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent Louisville has engagedin unfair laborpractices, the undersigned will recommend that it cease and desisttherefromand take certain affirmative action designed to effectuate the policies of the Act.The respondent Louisville's illegal conduct discloses a purpose to defeatself-organization among its employees.For example, as soon as the respondentLouisville learned of the union activities of its employees it sought to coercethem in the exercise of the rights guaranteed them in the Act by warning them,in effect, that their adherence to the Union would result in loss of employmentand by making other derogatory statements with respect to the Union. As aresult the respondent Louisville was successful in inducing a number of employeesto withdraw from the Union. As has been found, the respondent Louisville'sconduct in these respects interfered with, restrained, and coerced its employeesin the exercise of the right to self-organization, to form, join,or assist labororganizations, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collectivebargainingor other mutual aid or protection. Such conduct violated Section 8 (1) of theAct.The respondent Louisville's whole course of conduct presents a readyand effective means of destroying self-organization among its employees.Be-cause of the respondent Louisville's unlawful conduct and its underlying purpose,the undersigned is convinced that if Louisville is not restrained from committingsuch conduct, the danger of their commission in the future is to be anticipatedfrom the respondent Louisville's conduct in the past. In order, therefore, tomake effective the interdependent guarantees of Section 7, to prevent a recurrenceof unfair labor practices, and thereby minimize industrial strife which burdensand obstructs commerce, and thus effectuate the policies of the Act, the under-signed recommends that the respondent Louisville cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of the Act.Since it has been found that the respondent Louisville has not refused to bar-gain collectively with the Union nor had it refused to grant wage increases toits employees because of their union activities as alleged in the complaint, theundersignedwill recommend that the complaint as to these allegations bedismissedSince it has been found that Southern Commission Company is not an em-ployer,within the meaning of the Act, of the employees herein involved, asalleged in the complaint, the undersigned will recommend that the complaint bedismissed as to Southern Commission Company.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned will make the following:CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization within the meaning of Section2 (5) of the Act. LOUISVILLE SHIRT COMPANY1612.By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Sectioni of the Act,the respondent Louisville ShirtCompany has engaged in and is engaging in unfair labor practices,within themeaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.All production and maintenance employees of Louisville Shirt Company,exclusive of office and clerical employees and supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining5.The respondent Louisville Shirt Company in refusing to bargain collectivelywith the Union and in not granting wage increases to the employees in July 1945,did not violate Section 8(3) of the Act.6 Southern Commission Company is not an employer within the meaningof the Act, of the employees herein involved, as alleged in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondents Molly S. Pomerance,Sarah BSteinberg, and Naomi Estroff, a partnership, doing business as Louisville ShirtCompany, Louisville,Georgia,their agents,successors, and assigns shall:1.Cease and desist from in any manner interfering with, restraining, orcoercing the employees of Louisville Shirt Company in the exercise of their rightsto self-organization, to form, join or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Post at its plants in Louisville, Georgia, copies of the notice attachedhereth,marked Appendix "A." Copies of said notice, to be furnished by theRegional Director for the Tenth Region, shall, after being duly signed by therespondent Louisville Shirt Company's representative, be posted by the respondentLouisville Shirt Company immediately upon receipt thereof, and maintained byitfor sixty (60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent Louisville Shirt Company to insure that saidnotices are not altered, defaced, or covered by other material.It is further recommended that unless on or before ten (10) clays from thedate of the receipt of this Intermediate Report, respondent Louisville ShirtCompany notify the Regional Director in writing that they will comply with theforegoingrecommendations,the National Labor RelationsBoard issue an orderrequiring the respondent Louisville Shirt Company to take aforesaid action.It is further recommended that the complaint, insofar as it alleges that therespondent Louisville Shirt Company's refusal to bargain collectively with theUnion was in violation of the Act and that, in violation of the Act, LouisvilleShirt Company had refused to grant wage increases to its employees, bedismissed.It is further recommended that the complaint be dismissed as to SouthernCommission Company.As provided in Section 33 of Article II of the Rules and R'gulations of theNational Labor Relations Board, Series 3, as amended, effective July 12. 1944,701592-47-voi 69-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDany party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he relies upon together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of the order transferring the case tothe Board.HOWARD MYERS,Trial Examiner.Dated December 6, 1945APPENDIX ANOTICE To ALL EMPLOYEES"Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Amalgamated Clothing Workers of America,affiliated with the Congress of Industrial Organizations, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.All our employees are freeto become or remain members of this union, or any other labor organization.LOUISVILLE SHIRT COMPANY,Employer.Dated------------------------------ By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.